DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20 are pending.
Claims 1-5 & 7-20 are rejected.
Claim 6 is objected to.
Claim Interpretation
35 U.S.C. § 112(f) is still invoked for “a locking mechanism” in Claims 2 & 14 and for “an alignment mechanism” in Claims 4 & 15, as detailed in the previous office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7, 12-13, 15 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahmen (US 2011/0292195).
Regarding Claim 1, Dahmen discloses a sheath (Fig. 2, a sleeve 60; [0068]) for covering an endoscope (Fig. 1, an endoscope 11; [0053]), comprising:
a latch assembly (Fig. 2, a sliding assembly comprising a visual field apparatus 61 and a proximal sleeve part 70; [0068]) including a main housing (Fig. 2, a proximal sleeve part 70; [0068]), a guide housing (Fig. 2, a visual field apparatus 61; [0068]), and elastic members (Fig. 2, O-rings 66 and 67; [0069]) interconnecting the main housing and the guide housing (Fig. 2, the visual field apparatus 61 is separated from the proximal sleeve part 70 via the O-rings 66 and 67; [0069]), the elastic members longitudinally stretchable to allow the guide housing to move relative to the main housing from a biased, first position to an elongated, second portion (Fig. 2, the O-rings 66 and 67 are elastic and are therefore capable of being longitudinally stretchable as the visual field apparatus 61 axially slides relative to the proximal sleeve part 70 from a first pre-slid position, to a second post-slid position; [0069] & [0075]) to increase a longitudinal length of the latch assembly (Fig. 2, the axial sliding of the visual field apparatus 61 increases an axial length of the sliding assembly; [0072]);
an elongate body (Fig. 2, a shaft 62; [0069]) extending distally from the latch assembly (the shaft 62 extends distally from the sliding assembly; see Fig. 2); and
a sheath tip (a tip; see Fig. 2) extending distally from the elongate body (the tip is disposed on a distal end of the shaft 62; see Fig. 2), the sheath tip having a front face (Fig. 2, a frame 65; [0069]) including first (Fig. 2, a sleeve illumination window 64; [0069]) and second windows (Fig. 2, a sleeve observation window 63; [0069]) disposed within respective first and second openings defined in the front face (Fig. 2, the sleeve illumination window 64 and the sleeve observation window 63 are disposed in separate openings in the frame 65; [0069]), the first and second windows configured to correspond with respective lighting and imaging windows of an endoscope (Fig. 2, the sleeve illumination window 64 and the sleeve observation window 63 correspond to an endoscope illumination window 25 and an endoscope observation window 24, respectively; [0069]).
Regarding Claim 2, Dahmen discloses the sheath according to Claim 1. Dahmen further discloses wherein the latch assembly includes a locking mechanism (Fig. 2, the sliding assembly has a catch-locking feature; [0076]) configured to engage a complementary locking structure of an endoscope (the catch-locking feature of the sliding assembly is configured to engage a mutually engaging catch-locking feature of a distal housing part 31 of the endoscope 11; [0076]).
Regarding Claim 4, Dahmen discloses the sheath according to Claim 1. Dahmen further discloses wherein the latch assembly includes an alignment mechanism (Fig. 2, the sliding assembly has a stud feature; [0076]) configured to engage a complementary alignment structure of an endoscope (Fig. 2, the stud feature of the sliding assembly is configured to engage a mutually engaging groove feature of the distal housing part 31 of the endoscope 11; [0076]).
Regarding Claim 7, Dahmen discloses the sheath according to Claim 1. Dahmen further discloses wherein the guide housing includes a proximal portion disposed within the main housing of the latch assembly (a proximal portion of the visual field apparatus 61 which houses the O-ring 67 is disposed within the proximal sleeve part 70; see Fig. 2), the guide housing extending distally from the main housing (the visual field apparatus 61 extends distally from the proximal sleeve part 70; see Fig. 2) and coupled to the elongate body such that a lumen of the elongate body is axially aligned with a through hole of the guide housing (the visual field apparatus 61 is coupled to the shaft 62 such that a lumen of the shaft 62 is axially aligned with a through hole of the visual field apparatus 61; see Figs. 2 & 3).
Regarding Claim 12, Dahmen discloses a system (Fig. 2, a system 10; [0074]) for covering an endoscope system (Fig. 1, a system for an endoscope 11; [0053]) with a sheath assembly (Fig. 2, an assembly for a sleeve 60; [0068]), comprising:
an endoscope system (Fig. 1, a system for an endoscope 11; [0053]) comprising:
an endoscope (Fig. 1, an endoscope 11; [0053]) including a handle (Fig. 1, a handling device 30; [0056]), a shaft (Fig. 1, a shaft 20; [0055]) extending distally from the handle (Fig. 1, the shaft 20 extends distally from the handling device 30; [0056]), and an endoscope tip (Fig. 1, a distal tip; [0055]) disposed at a distal end of the shaft (Fig. 1, the distal tip is disposed on a distal end 12 of the shaft 20; [0055]), the endoscope tip having a distal surface (the distal tip has a surface; see Fig. 1) including a lighting window (Fig. 1, an endoscope illumination window 25; [0055]) and an imaging window (Fig. 1, an endoscope observation window 24; [0055]); and
a sheath assembly (Fig. 2, an assembly for a sleeve 60; [0068]) comprising:
a sheath (Fig. 2, a sleeve 60; [0068]) including:
a latch assembly (Fig. 2, a sliding assembly comprising a visual field apparatus 61 and a proximal sleeve part 70; [0068]) including a main housing (Fig. 2, a proximal sleeve part 70; [0068]), a guide housing (Fig. 2, a visual field apparatus 61; [0068]), and elastic members (Fig. 2, O-rings 66 and 67; [0069]) interconnecting the main housing and the guide housing (Fig. 2, the visual field apparatus 61 is separated from the proximal sleeve part 70 via the O-rings 66 and 67; [0069]), the elastic members longitudinally stretchable to allow the guide housing to move relative to the main housing from a biased, first position to an elongated, second portion (Fig. 2, the O-rings 66 and 67 are elastic and are therefore capable of being longitudinally stretchable as the visual field apparatus 61 axially slides relative to the proximal sleeve part 70 from a first pre-slid position, to a second post-slid position; [0069] & [0075]) to increase a longitudinal length of the latch assembly (Fig. 2, the axial sliding of the visual field apparatus 61 increases an axial length of the sliding assembly; [0072]);
an elongate body (Fig. 2, a shaft 62; [0069]) extending distally from the latch assembly (the shaft 62 extends distally from the sliding assembly; see Fig. 2), the elongate body configured to receive the shaft of the endoscope therein (the shaft 62 is configured to receive the shaft 20; see Fig. 2); and
a sheath tip (a tip; see Fig. 2) extending distally from the elongate body (the tip is disposed on a distal end of the shaft 62; see Fig. 2), the sheath tip having a front face (Fig. 2, a frame 65; [0069]) including first (Fig. 2, a sleeve illumination window 64; [0069]) and second windows (Fig. 2, a sleeve observation window 63; [0069]) disposed within respective first and second openings defined in the front face (Fig. 2, the sleeve illumination window 64 and the sleeve observation window 63 are disposed in separate openings in the frame 65; [0069]), the sheath tip configured to receive the endoscope tip therein (the tip of the sleeve 60 is configured to receive the distal tip of the endoscope 11; see Fig. 2) such that the first and second windows are coincident with the lighting and imaging windows of the endoscope (Fig. 2, the sleeve illumination window 64 and the sleeve observation window 63 are coincident with the endoscope illumination window 25 and the endoscope observation window 24, respectively; [0069]).
Regarding Claim 13, Dahmen discloses the system according to Claim 12. Dahmen further discloses wherein the endoscope includes a retaining bracket (Fig. 1, a distal housing part 31; [0056]) disposed at a distal end of the handle (Fig. 1, the distal housing part 31 is at a distal end of a proximal housing part 32 of the handling device 30; [0056]) and positioned over the shaft (Fig. 1, the distal housing part 31 is positioned over an inner tube 21 of the shaft 20; [0056]), the retaining bracket including a locking structure (Fig. 1, the distal housing part 31 has a catch-locking feature; [0076]), and the latch assembly of the sheath includes a locking mechanism (Fig. 2, the sliding assembly has a catch-locking feature; [0076]) configured to engage the locking structure of the endoscope to lock the sheath onto the endoscope (Fig. 2, the catch-locking feature of the sliding assembly is configured to mutually engage the catch-locking feature of the distal housing part 31 to lock the sleeve 60 to the endoscope 11; [0076]).
Regarding Claim 15, Dahmen discloses the system according to Claim 13. Dahmen further discloses wherein the retaining bracket of the endoscope includes an alignment structure (Fig. 1, the distal housing part 31 has a groove feature; [0076]), and the latch assembly of the sheath includes an alignment mechanism (Fig. 2, the sliding assembly has a stud feature; [0076]) configured to engage the alignment structure of the endoscope to align the first and second windows of the sheath tip with the lighting and imaging windows of the endoscope tip (Fig. 2, the stud feature of the sliding assembly is configured to mutually engage the groove feature of the distal housing part 31 of the endoscope 11 to lock and align the sleeve illumination window 64 and the sleeve observation window 63 with the endoscope illumination window 25 and the endoscope observation window 24, respectively; [0069] & [0076]).
Regarding Claim 17, Dahmen discloses the system according to Claim 12. Dahmen further discloses wherein the elongate body of the sheath is shorter in length than the shaft of endoscope (Fig. 2, the shaft 62 is shorter in length than the shaft 20; [0027]), and wherein the elastic members stretch a longitudinal distance to accommodate for a length difference between the elongated body and the shaft when the shaft of the endoscope is placed therein to ensure that the front face of the sheath tip contacts the distal surface of the endoscope tip (Fig. 2, the O-rings 66 and 67 are elastic and are therefore capable of being stretched a longitudinal distance during the axial sliding of the visual field apparatus 61 to accommodate for a length difference between the shaft 62 and the shaft 20 which increases an axial length of the sliding assembly to ensure the frame 65 contacts the surface of the distal tip; [0027], [0069], [0072] & [0075]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmen (US 2011/0292195) in view of Bon et al. (hereinafter "Bon") (U.S. 6,695,772).
Regarding Claims 3 & 14, Dahmen discloses the sheath and system according to Claims 2 & 13, respectively. Dahmen fails to explicitly disclose wherein the locking mechanism includes opposed keyed locking slots defined in an outer surface of the main housing of the latch assembly, and the locking structure includes opposed keyed locking protrusions disposed on an inner surface of an outer collar of the retaining bracket.
However, Bon teaches a system (Fig. 1, a quick diagnostic system; Col. 8, Lines 12-15) comprising:
an endoscope (Fig. 1, a scope (not shown); Col. 6, Lines 32-36) including a retaining bracket (Fig. 4, a securing mechanism 30 comprising an adapter body 34 and a rotatable collar 42; Col. 6, Lines 52-54);
a sheath (Fig. 4, a cannula 10; Col. 5, Lines 41-44) including a latch assembly (Fig. 4, a core body 32; Col. 6, Lines 54-56);
wherein the retaining bracket including a locking structure comprising opposed keyed locking protrusions (Fig. 4, a pair of posts 38; Claim 12) disposed on an inner surface of an outer collar of the retaining bracket (the pair of posts 38 are disposed circumferentially-opposite of each other on a circumferentially-narrowed surface of an adapter body 34 of the securing mechanism 30; see Fig. 4); and
wherein the latch assembly of the sheath includes a locking mechanism comprising opposed keyed locking slots (Fig. 4, a pair of alignment slots 36; Col. 6, Lines 55-58) defined in an outer surface of a main housing of the latch assembly (the pair of alignment slots 38 are disposed circumferentially-opposite of each other on a main body of the core body 32; see Fig. 4).
The advantage of the securing mechanism is to permit longitudinal movement of the endoscope without affecting the orientation of the endoscope (Bon; Claim 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the mutually engaging catch-locking features as disclosed by Dahmen, with the securing mechanism taught by Bon, to permit longitudinal movement of the endoscope without affecting the orientation of the endoscope (Bon; Claim 12).
Claims 5 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmen (US 2011/0292195) in view of Santangelo et al. (hereinafter "Santangelo") (U.S. 4,610,242).
Regarding Claims 5 & 16, Dahmen discloses the sheath and system according to Claims 4 & 15, respectively. Dahmen fails to explicitly disclose wherein the alignment mechanism includes an alignment post extending outwardly from an outer surface of the guide housing and proximally into the main housing of the latch assembly, and the alignment structure includes an alignment slot defined in an outer surface of an inner collar of the retaining bracket.
However, Santangelo teaches a system (Fig. 1, an apparatus; Col. 3, Lines 14-16) comprising:
an endoscope (Fig. 1, an endoscope 12; Col. 3, Lines 67-68) including a retaining bracket (Fig. 1, an adapter 22; Col. 4, Lines 11-15);
a sheath (Fig. 1, a cannula assembly 10; Col. 3, Lines 65-66) including a latch assembly (Fig. 1, a locking assembly comprising a cannula housing 18 and a guide 24; Col. 4, Lines 3-20) comprising a main housing (Fig. 1, a guide 24; Col. 4, Lines 17-20), a guide housing (Fig. 1, a cannula housing 18; Col. 4, Lines 3-6);
wherein the retaining bracket includes an alignment structure comprising an alignment slot (Fig. 1, a hole 36; Col. 4, Lines 30-32) defined in an outer surface of an inner collar of the retaining bracket (Fig. 1, the hole 36 is defined in a cam surface 34 of a spring 32 of the adapter 22; Col. 4, Lines 30-33); and
wherein the latch assembly of the sheath includes an alignment mechanism comprising an alignment post (Fig. 1, a pin 30; Col. 4, Lines 35-40) extending outwardly from an outer surface of the guide housing (Fig. 2, the pin 30 extends away from an endoscope-facing surface 44 of the cannula housing 18 of the locking assembly; Col. 4, Lines 65-68) and proximally into a main housing of the latch assembly (Fig. 4, the pin 30 extends into a proximal slot 25 of the guide 24 of the locking assembly; Col. 4, Lines 34-37).
The advantage of the pin assembly is to control rotational orientation of the endoscope in relation to the sheath (Santangelo; Col. 4, Lines 25-29).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to replace the mutually engaging stud and groove features as disclosed by Dahmen, with the pin assembly taught by Santangelo, to control rotational orientation of the endoscope in relation to the sheath (Santangelo; Col. 4, Lines 25-29).
Claims 8-11 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dahmen (US 2011/0292195) in view of Fox et al. (hereinafter "Fox") (U.S. 5,876,328).
Regarding Claims 8-11, Dahmen discloses a sheath assembly (Fig. 2, an assembly for a sleeve 60; [0068]) comprising:
the sheath according to Claim 1 (FOR THE SAKE OF BREVITY THE REJECTION OF CLAIM 1 IS NOT REPRODUCED HEREIN).
Dahmen fails to explicitly disclose a protective sleeve securable to the latch assembly of the sheath; wherein the guide housing of the latch assembly includes an annular groove defined in an outer surface thereof, the annular groove configured to receive a portion of the protective sleeve therein; a clamping ring positionable over the annular groove of the guide housing to secure the protective sleeve to the sheath; and wherein the guide housing of the latch assembly includes clips extending outwardly from the guide housing, and the clamping ring includes an annular slot configured to engage the clips and retain the clamping ring on the guide housing.
However, Fox teaches a coupling assembly (Fig. 1, a coupling assembly comprising a coupler 16 and a drape 18; Col. 3, Lines 18-20):
a protective sleeve (Fig. 1, a drape 18; Col. 3, Lines 19-20) securable to the connecting assembly (Fig. 2, a male connecting portion 22; Col. 3, Lines 23-25) of a coupler (Fig. 2, a coupler 16; Col. 3, Lines 20-22);
wherein a housing of the connecting assembly (Fig. 2, a body portion 20; Col. 3, Lines 23-24) includes an annular groove defined in an outer surface thereof (the body portion 20 includes an annular flange on an outer surface thereof; see Fig. 2), the annular groove configured to receive a portion of the protective sleeve therein (Fig. 2, the annular flange is configured to receive a distal end 34 of the drape 18 therein; Col. 3, Lines 29-33);
a ring (Fig. 2, a washer 36; Col. 3, Lines 32-34) positionable over the annular groove of the housing to secure the protective sleeve to the coupler (Fig. 2, the washer 36 is positioned over the annular flange to couple the drape 18 to the coupler 16; Col. 3, Lines 51-57); and
wherein the housing of the connecting assembly includes clips (Fig. 2, threads 23; Col. 3, Lines 66-68) extending outwardly from the housing (the threads 23 extend outwardly from the body portion 20; see Fig. 2), and the ring includes an annular slot (Fig. 2, an access opening 38; Col. 3, Lines 50-52) configured to engage the clips and retain the ring on the housing (Fig. 2, the access opening 38 engages the threads 23 to retain the washer 36 on the body portion 20; Col. 3, Lines 56-68).
The advantage of the reinforced drape is to effectively seal and sequester non-sterile portions of a system (Fox; Col. 2, Lines 1-7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the sheath assembly as disclosed by Dahmen, to include the reinforced drape taught by Fox, to effectively seal and sequester non-sterile portions of a system (Fox; Col. 2, Lines 1-7).
Regarding Claims 18-20, Dahmen discloses the system according to Claim 12.
Dahmen fails to explicitly disclose wherein the endoscope system further comprises a system control box and a cable interconnecting the endoscope with the system control box, and the sheath assembly further comprises a protective sleeve securable to the latch assembly of the sheath and positionable over the handle of the endoscope and the cable of the endoscope system; wherein a portion of the protective sleeve is positionable and securable within an annular groove defined in an outer surface of the guide housing of the latch assembly; and wherein the sheath assembly further comprises a clamping ring positionable over the annular groove of the guide housing to secure the protective sleeve to the sheath.
However, Fox teaches a system (Fig. 1, a camera and endoscope assembly 10; Col. 3, Lines 16-17) comprising:
an endoscope system (Fig. 1, an endoscope assembly comprising a camera 12 and an endoscope 14; Col. 3, Lines 16-20) and a coupling assembly (Fig. 1, a coupling assembly comprising a coupler 16 and a drape 18; Col. 3, Lines 18-20);
wherein the endoscope system further comprises a system control box (Fig. 5, a controller 48; Col. 4, Lines 21-25) and a cable (Fig. 5, a camera cable 50; Col. 4, Lines 16-20) interconnecting an endoscope with the system control box (the camera cable 50 electrically connects an endoscope 14 with the controller 48; Col. 4, Lines 16-26);
the coupling assembly further comprises a protective sleeve (Fig. 1, a drape 18; Col. 3, Lines 19-20) securable to a connecting assembly (Fig. 2, a male connecting portion 22; Col. 3, Lines 23-25) of a coupler (Fig. 2, a coupler 16; Col. 3, Lines 20-22) and positionable over a handle of the endoscope and the cable of the endoscope system (Fig. 2, the drape 18 is positionable over a camera 12 and the camera cable 50 wherein an operator is capable of gripping the camera 12 thus serving as a handle; see Fig. 5);
wherein a portion of the protective sleeve (Fig. 2, a distal end 34 of the drape 18; Col. 3, Lines 29-33) is positionable and securable within an annular groove defined in an outer surface of a housing of the connecting assembly (Fig. 2, the distal end 34 is positioned within an annular flange defined in an outer surface of a body portion 20; Col. 3, Lines 29-33); and
wherein the coupling assembly further comprises a ring (Fig. 2, a washer 36; Col. 3, Lines 32-34) positionable over the annular groove of the housing to secure the protective sleeve to the coupler (Fig. 2, the washer 36 is positioned over the annular flange to couple the drape 18 to the coupler 16; Col. 3, Lines 51-57).
The advantage of the reinforced drape is to effectively seal and sequester non-sterile portions of a system (Fox; Col. 2, Lines 1-7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the sheath assembly as disclosed by Dahmen, to include the reinforced drape taught by Fox, to effectively seal and sequester non-sterile portions of a system (Fox; Col. 2, Lines 1-7).
Response to Arguments
Applicant’s arguments, see Page 8, filed March 22, 2022, with respect to the objections to the specification and drawings have been fully considered and are persuasive in light of amendments to the specification and drawings.
The objections to the specification and drawings have been withdrawn.
Applicant’s arguments, see Pages 8-12, filed March 22, 2022, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 1-5 & 7-20 have been fully considered and are not persuasive.
In response to Applicant’s argument that Dahmen fails to disclose a latch assembly including elastic members interconnecting the main housing and the guide housing, the elastic members longitudinally stretchable to allow the guide housing to move relative to the main housing from a biased, first position to an elongated second portion to increase a longitudinal length of the latch assembly, Examiner respectfully disagrees. As detailed above, Dahmen discloses O-rings 66 and 67 which are elastic and are therefore capable of being stretched a longitudinal distance during the axial sliding of the visual field apparatus 61 to accommodate for a length difference between the shaft 62 and the shaft 20 which increases an axial length of the sliding assembly to ensure the frame 65 contacts the surface of the distal tip; [0027], [0069], [0072] & [0075]).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 6, Dahmen discloses the sheath assembly of Claim 1.
Dahmen further discloses wherein the main housing and the guide housing of the latch assembly are coaxially aligned with each other (the proximal sleeve part 70 and the visual field apparatus 61 are coaxially aligned; see Fig. 2).
Dahmen, or any other prior art of record, alone or in combination, fail to disclose, teach or suggest wherein each of the elastic members include a first end coupled to the main housing and a second end coupled to the guide housing, the first and second ends radially off-set with respect to each other.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795